UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4934


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ENRIQUE CASTILLO-FELIPE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cr-00045-HFF-1)


Submitted:   March 31, 2011                 Decided:   April 7, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Enrique Castillo-Felipe pleaded guilty to one count of

illegal reentry by a deported felon in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2006).          The district court sentenced him to

be   imprisoned   for   a   term    of    forty-six      months.     On   appeal,

Castillo-Felipe’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which she states that she

finds   no   meritorious    issues       for   appeal.     Counsel    calls   two

issues to our attention:           (1) whether the district court fully

complied with the dictates of Fed. R. Crim. P. 11 in taking

Castillo-Felipe’s guilty plea; and (2) whether Castillo-Felipe’s

sentence was unreasonable.           The Government elected to file no

response.     Castillo-Felipe was advised of his right to file a

pro se supplemental brief, but has not filed a brief.

             Our review of the record leads us to conclude that

Castillo-Felipe has no valid claim to relief.                Because Castillo-

Felipe did not move in the district court to withdraw his guilty

plea, the Rule 11 hearing is reviewed for plain error.                    United

States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).                     “To

establish plain error, [Castillo-Felipe] must show that an error

occurred, that the error was plain, and that the error affected

his substantial rights.”           United States v. Muhammad, 478 F.3d
247, 249 (4th Cir. 2007).            Even if Castillo-Felipe satisfies

these requirements, “correction of the error remains within [the

                                         2
Court’s] discretion, which [the Court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity, or

public       reputation    of     judicial        proceedings.”          Id.     (internal

quotation marks and citation omitted).

               The   district     court    failed        to   inform    Castillo-Felipe

that it would consider the sentencing factors under 18 U.S.C.

§ 3553(a) (2006) in determining his sentence or that he had the

right to appointed counsel and to have counsel present at every

stage of the proceeding.               These errors do not rise to the level

of plain error in this case because the record does not evidence

a reasonable probability that, but for the errors, Castillo-

Felipe       would   not   have    entered        his    plea    of    guilty.     United

States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

               We review a district court’s imposition of a sentence

under    a    deferential       abuse    of    discretion        standard.        Gall   v.

United       States,    552 U.S. 38,    51    (2007).          Castillo-Felipe’s

within-Guidelines          sentence       is        afforded      a    presumption       of

reasonableness.         United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007).          We have found nothing in the record to rebut that

presumption.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Castillo-Felipe’s conviction and sentence.

This    court    requires       that    counsel         inform   Castillo-Felipe,        in

                                              3
writing,      of   the     right   to    petition   the   Supreme    Court    of   the

United States for further review.                   If Castillo-Felipe requests

that    a    petition      be   filed,    but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                      Counsel’s motion

must state that a copy thereof was served on Castillo-Felipe.

               We dispense with oral argument because the facts and

legal       contentions     are    adequately     presented    in    the   materials

before      the    court    and    argument     would   not   aid   the    decisional

process.

                                                                             AFFIRMED




                                            4